Order unanimously modified, and, as modified, affirmed, with costs to defendants, in accordance with the following memorandum: Plaintiff seeks in his first cause of action a declaratory judgment that the issuance of 40 shares of stock to the defendant was null and void. Such an action must be commenced within six years from the date the stock was issued (CPLR 213, subd 1; see Solnick v Whalen, 49 NY2d 224, 229-230). Plaintiff’s first cause of action accrued in January, 1971 but was not commenced until December, 1980. Accordingly, Special Term should have granted defendant’s cross motion for summary judgment based on the Statute of Limitations. Special Term properly denied plaintiff’s motion for summary judgment. In view of our disposition we need not address the other contentions raised on this appeal. (Appeals from order of Supreme Court, Erie County, Cook, J. — summary judgment.) Present — Dillon, P. J., Hancock, Jr., Green, O’Donnell and Schnepp, JJ.